Citation Nr: 0003846	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the service-
connected stress reaction of the left patella, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1988.

This appeal arose from a June 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied an increased evaluation 
for the service-connected stress reaction of the left 
patella.  This decision was confirmed and continued by a 
rating action issued in November 1996.  In November 1998, the 
Board of Veterans' Appeals (Board) remanded this issue to the 
RO for additional evidentiary development.  A January 1999 
supplemental statement of the case notified the veteran and 
his representative of the continued denial of his claim.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.



FINDING OF FACT

The veteran's service-connected stress reaction of the left 
patella is manifested by complaints of pain, with limited 
motion and no evidence of recurrent subluxation or lateral 
instability.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected stress reaction of the left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, Codes 5003, 5019, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evidence of record indicated that the veteran was granted 
service connection for a left condition, diagnosed as a 
stress reaction of the left patella, by a rating action 
issued in January 1989.  This disorder was assigned a 10 
percent disability evaluation.

VA outpatient treatment records developed between February 
1995 and June 1996 included a record from July 11, 1995, 
which reflected that he was wearing a left knee brace.  The 
Lachman's and pivot shift tests were negative.  There was no 
indication of effusion.  The knee was stable, both laterally 
and medially.  The impression was polyarthritis without 
specific etiology.  On September 5, 1995, range of motion was 
noted to be 0 to 120 degrees.  The knee joint was stable, 
there was mild tenderness to palpation and the joint tracked 
well.  An x-ray was negative.  The assessment was anterior 
knee pain.

The veteran also submitted employment records developed 
between April and November 1995.  These noted an excessive 
use of sick leave.  There were reprimands for failure to 
comply with the requirements of sick leave certification 
(employees were required to submit a medical statement within 
four days of return from sick leave).  In May 1996, it was 
proposed to remove him as a psychiatric nursing assistant due 
to his failure to provide documentation for emergency leave.

VA examined the veteran in January 1999.  It was noted that 
he was working in a private hospital as a patient attendant.  
This position did not require any lifting, pushing, pulling 
or transferring of patients.  He complained that his knee 
would give way, that it would swell and that it would be 
stiff in the morning.  He stated that rest would make the 
knee better, but that it would always hurt.  The physical 
examination noted that he was in no acute distress; he walked 
with a normal gait, except that the left knee lacked flexion 
due to wearing a brace.  With the brace off, he walked with a 
normal gait.  He refused to walk on his heels and toes 
because he said it would hurt.  He also said that he could 
not squat.  He was able to remove his shoes and socks without 
difficulty and he was able to sit on the examination table 
without difficulty.  Active range of motion showed extension 
to 5 degrees and flexion to 40 degrees (he complained of pain 
from the low back into the leg).  Passive extension was to 0 
degrees and flexion was to 85 degrees.  He was noted to sit 
with his knees slightly extended.  The Lachman's and Drawer 
tests were negative.  Medial and lateral stress tests were 
negative, but he complained of pain in the left knee; 
rotation also resulted in pain.  Pre-patellar crepitation was 
present, but there was no swelling or effusion.  There was no 
joint laxity.  When he got off the examining table, he 
managed to walk on his toes for a few steps; while he had no 
apparent difficulty, he complained of pain.  An x-ray of the 
knee was obtained, although he had refused to remove his knee 
brace.  However, the available view showed slight narrowing 
of the medial joint compartment.  The diagnosis was chronic 
left knee pain.  The examiner stated that he could not 
comment on how flare-ups affected him because of his lack of 
effort due to his complaints of pain.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).

The applicable rating criteria states that bursitis is to be 
rated as degenerative arthritis.  38 C.F.R. Part 4, 5019 
(1999).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, 5003 (1999).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, 5257 (1999).  A 10 percent 
evaluation is warranted when flexion is limited to 45 degrees 
or when extension is limited to 10 degrees; a 20 percent 
evaluation is warranted when flexion is limited to 30 degrees 
or when extension is limited to 15 degrees.  38 C.F.R. Part 
4, Codes 5260, 5261 (1999).

After a careful review of the evidence of record it is found 
that an increased evaluation at this time is not justified.  
The evidence does not demonstrate moderate impairment of the 
knee.  There is no evidence of recurrent subluxation or 
lateral instability.  Rather, the objective examination noted 
that his knee joint was stable and lacked swelling and 
effusion.  Flexion is not limited to 30 degrees and extension 
is not limited to 15 degrees.  The examiner indicated that it 
was not possible to comment upon his condition during flare-
ups because of the veteran's lack of effort due to his 
complaints of pain.  However, should the veteran suffer such 
flare-ups, he should report for either private or VA 
treatment so that his condition during these periods can be 
documented.  There was no evidence during the VA examination 
of functional loss due to weakness, fatigability, or 
incoordination.  While the veteran complained of constant 
pain during the examination, the examiner noted that he was 
able to put on his shoes and socks without difficulty and was 
able to get on and off the examining table without any 
problems.  Moreover, without the knee brace, his gait was 
noted to be normal.  Therefore, it is found that the 10 
percent evaluation currently assigned adequately compensates 
the veteran for his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected stress reaction of the 
patella.  


ORDER

An increased evaluation for the service-connected stress 
reaction of the left patella is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

